DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species: 
Species A: (e.g. claims 1, 7-9,16-17,19,22-24,26,29,31,33,35-36 and 38-39), for an article wherein the passivating layer comprises boron, phosphorus, antimony, selenium, tellurium, hydrogen, and/or a halogen (see also instant specification, at e.g. ¶¶ 0008, 119, and 230); 

Species B: (e.g. claim 2), for an article wherein the passivating layer comprises a plurality of columnar structures having an aspect ratio of greater than or equal to 0.5 and less than or equal to 5 (see also instant specification, at e.g. ¶¶ 0006, 96-100, and 186-188); and,

Species C: (e.g. claim 3), for an article with electroactive layer comprising lithium metal, wherein said layer is porous and further comprises boron, phosphorus, antimony, selenium, tellurium, hydrogen, and/or a halogen (see also instant specification, at e.g. ¶¶ 0007, 95, and 166).

The species are independent or distinct because each species relies on different elements for patentability not required by the other, see e.g. supra. In addition, these species are not obvious variants of each other based on the current record.
In the Event Species A is Elected, an Election Within the Following Sub-Species is Further Required
This application contains claims directed to the following patentably distinct sub-species: 
Sub-species A.1: (e.g. claim 16), the passivating layer comprises oxygen. (see also instant specification, at e.g. ¶0230);
Sub-species A.2: (e.g. claims 17 and 31), the passivating layer comprises oxygen and further comprises carbon and/or hydrogen (see also instant specification, at e.g. ¶¶ 0230 and 232);
Sub-species A.3: (e.g. claims 19 and 33), the passivating layer comprises sulfur and further comprises oxygen and/or carbon (see also instant specification, at e.g. ¶¶ 0230 and 234-235);
Sub-species A.4: (e.g. claim 22), the passivating layer comprises hydrogen (see also instant specification, at e.g. ¶0230);
Sub-species A.5: (e.g. claim 23), the passivating layer comprises nitrogen (see also instant specification, at e.g. ¶0230);
Sub-species A.6: (e.g. claim 24), the passivating layer comprises nitrogen and further comprises oxygen and/or hydrogen (see also instant specification, at e.g. ¶0230);
Sub-species A.7: (e.g. claims 26 and 35), the passivating layer comprises fluorine and further comprises one or more of the following: sulfur, carbon, hydrogen, and silicon (see also instant specification, at e.g. ¶¶ 0230 and 236-237); and,
Sub-species A.8: (e.g. claim 29), the passivating layer comprises carbon and hydrogen (see also instant specification, at e.g. ¶0230);

The sub-species are independent or distinct because each sub-species relies on different elements for patentability not required by the other, see e.g. supra. In addition, these sub-species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species/sub-species, or a single grouping of patentably indistinct species/sub-species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, between species A-C, no claims are generic; and, within Species A, claims 1, 7-9, 35-36, and 38-39 are generic.
There is a search and/or examination burden for the patentably distinct species/sub-species as set forth above because at least the following reason(s) apply: the species/sub-species have acquired a separate status in the art in view of their different classification; the species/sub-species have acquired a separate status in the art due to their recognized divergent subject matter; the species/sub-species or groupings of patentably indistinct species/sub-species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); the prior art applicable to one species/sub-species would not likely be applicable to another; the species/sub-species are likely to raise different non-prior art issues under 35 U.S.C. §§ 101 and/or 112 ¶1.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species/sub-species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species/sub-species or grouping of patentably indistinct species/sub-species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species/sub-species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species/sub-species or grouping of patentably indistinct species/sub-species.
Should applicant traverse on the ground that the species/sub-species, or groupings of patentably indistinct species/sub-species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species/sub-species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species/sub-species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species/sub-species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.A telephone call was made to Dr. Jessamine Lee on July 14, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723